Citation Nr: 9906719	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
damage to muscle group XIV, right leg, with supracondylar 
femoral fracture and retained foreign bodies, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
damage to muscle group XIV, left leg, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for gunshot wound 
damage to muscle group XI, left leg, with cortical fracture 
of the tibia and retained foreign body, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for left peroneal 
neuropathy with hypesthesia of the dorsum of the foot, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 10 percent disabling.

6.  Entitlement to an automobile or other conveyance and 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1991, September 1991, 
and September 1995 by the Department of Veterans Affairs (VA) 
Buffalo, New York, Regional Office (RO).  The Board remanded 
the case for additional development in February 1994 and July 
1996.  The case has now been returned to the Board for 
appellate review.

The veteran's representative argues that, in addition to the 
current disability rating for a lumbosacral strain under 
Diagnostic Code 5295, the veteran should be granted a 
separate rating under Diagnostic Code 5320 for multiple 
retained shrapnel fragments in muscle group XX.  That issue, 
however, has not been developed or certified for appellate 
review.  Accordingly, the Board refers that matter to the RO 
for any appropriate action.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by denying 
his claims for increased ratings.  He asserts that he is 
entitled to a rating higher than 40 percent for his gunshot 
wound damage to muscle group XIV of the right leg with 
supracondylar femoral fracture and retained foreign bodies.  
The veteran also contends that a rating higher than 10 
percent should be granted for his gunshot wound damage to 
muscle group XIV of the left leg, and that his gunshot wound 
damage to muscle group XI of the left leg with cortical 
fracture of the tibia and retained foreign body warrants a 
rating higher than the currently assigned 10 percent 
disabling.  He states that the injuries cause pain and 
swelling.  It is argued that these injuries interfere with 
the functions of the veteran's knees, and require him to use 
a wheelchair.  

The veteran also contends that a rating higher than 10 
percent is warranted for his left peroneal neuropathy with 
hypesthesia of the dorsum of the foot.  He states that the 
disorder causes residual spasms, pain, and foot-drop.

The veteran contends that his lumbosacral strain is severe 
enough to warrant a rating higher than the current 10 percent 
evaluation.  

Finally, the veteran contends that he is entitled to an 
automobile or other conveyance and adaptive equipment based 
on loss of use of a lower extremity due to a service-
connected disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings and 
against the claim for entitlement to an automobile or other 
conveyance and adaptive equipment.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The gunshot wound damage to muscle group XIV of the right 
leg with supracondylar femoral fracture and retained foreign 
bodies is severe in degree, but is not productive of an 
unusual or exceptional disability picture due to factors such 
as frequent hospitalizations or marked interference with 
employment.

3.  The gunshot wound damage to muscle group XIV of the left 
leg is no more than moderate in degree.

4.  The gunshot wound damage to muscle group XI of the left 
leg with cortical fracture of the tibia and retained foreign 
body is no more than moderate in degree.

5.  The left peroneal neuropathy with hypesthesia of the 
dorsum of the foot is not productive of more than mild 
incomplete paralysis. 

6.  The lumbosacral strain is manifested by characteristic 
pain on motion, but is not productive of muscle spasms on 
extreme forward bending, or unilateral loss of lateral motion 
in a standing position.

7.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The service-connected 
disorders also have not resulted in ankylosis of one or both 
knees or of one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for gunshot wound damage to muscle group XIV of the 
right leg with supracondylar femoral fracture and retained 
foreign bodies are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (1996 & 
1998).

2.  The criteria for a rating higher than 10 percent for 
gunshot wound damage to muscle group XIV of the left leg are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (1996 & 1998).  

3.  The criteria for a disability rating higher than 10 
percent for gunshot wound damage to muscle group XI of the 
left leg with cortical fracture of the tibia and retained 
foreign body are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1996 & 
1998).

4.  The criteria for a disability rating higher than 10 
percent for left peroneal neuropathy with hypesthesia of the 
dorsum of the foot are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a. Diagnostic Code 8521 (1996 & 
1998).

5.  The criteria for a disability rating higher than 10 
percent for a lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71, Diagnostic Code 5295 (1998).  

6.  The criteria for entitlement to automobile or other 
conveyance and adaptive equipment are not met.  38 U.S.C.A. 
§ 3902 (West 1991); 38 C.F.R. § 3.808 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board has considered the full history of the veteran's 
service-connected disabilities.  Service medical records show 
that in May 1970 the veteran sustained a through and through 
gunshot wound of the anterior left thigh and the right thigh 
which resulted in a severe right supracondylar and 
intercondylar comminuted fracture of the right femur, 
severance of the left infrapatellar tendon, and a cortical 
fracture of the left tibia.  On the date of the injury, the 
wounds were debrided and irrigated.  The surgeon noted that 
there was minimal debridement of the tissue, mostly of the 
right vastus lateralis muscle, and no nerve or artery injury.  
A Steinmann pin was placed in the area of the right tibial 
tubercle.  Less than a week later, the tear of left 
infrapatellar tendon was sutured together.  Subsequent 
service X-rays revealed multiple metallic fragments in the 
area of the fracture of the right femur with the fracture 
extending into the joint space.  A service Physical 
Evaluation Board (PEB) determined that the veteran should be 
medically discharged from service due to loss of use of both 
feet due to nonunion of the supracondylar fracture of the 
right femur involving the knee joint, nonunion of the 
cortical fracture of the left tibia with transection of the 
infrapatellar tendon, and complete neuropathy of the peroneal 
nerve.

The veteran was transferred to a VA hospital in July 1970 and 
treated with traction.  After X-rays showed the formation of 
additional callus and healing and consolidation of the 
fragments of the right femur, he was removed from traction 
and placed in a physical therapy program.  By the time of 
discharge from the hospital in December 1970, the range of 
motion of the right knee was to 83 degrees.  It was noted 
that he would continue to use crutches until X-rays of the 
right distal femur showed adequate healing to allow for 
weight bearing.  It was also noted that the peroneal 
neuropathy of the left lower extremity had been cured and 
that he had a normal range of motion and normal muscle 
strength of the peroneal group musculature as well as the 
anterior tibial group muscles.  

A Compensation and Pension examination of the veteran was 
performed in October 1971.  The examiner noted two well-
healed vertical scars in the distal half of the right thigh.  
The range of motion of the right knee was from zero to 90 
degrees.  All ligaments were intact and taut.  There were two 
scars in the vicinity of the left tibial tubercle.  The range 
of motion of the left knee was from zero to 135 degrees.  All 
ligaments were intact and taut.  Each leg measured 37 inches 
in length.  His gait was noted to be within normal limits.  
Examination of both feet and ankles revealed no evidence of 
peroneal palsy, but there was slight hypesthesia on the 
dorsal and lateral aspect of the left foot.  X-rays of the 
right knee showed an old fracture with incomplete fusion of 
the fracture line with extensive sclerosis and numerous 
metallic foreign bodies.  The pertinent diagnosis was 
residuals of multiple gunshot wounds of both lower 
extremities with mild functional deficits.   

By the rating decision of November 1971, the RO discontinued 
the temporary 100 percent pre-stabilization rating as of the 
end of January 1972, and assigned the following ratings:

Diagnostic Code

5315		30% from 2-1-72
		Gunshot wound fracture femoral-
				supracondylar and 
damage to muscle 			group XV 
with retained foreign bodies, 		
	right

5314		10% from 2-1-72
		Gunshot wound muscle group XIV, 
left

5311		10% from 2-1-72
		Gunshot wound cortical fracture 
tibia with 		slight hypesthesia 
dorsum foot and 			damage 
muscle group XI with area 		
	retained foreign bodies, recovered 	
		peroneal neuropathy, left

Bilateral factor 4.3%

The RO subsequently granted service connection for post 
traumatic stress disorder with history of drug and alcohol 
abuse in remission, rated as 30 percent disabling effective 
from June 1990, and left peroneal neuropathy with hypesthesia 
of the dorsum of the foot, rated as 10 percent disabling 
effective from June 1992. 

In a decision of 1996, the Board determined that the rating 
decision of November 1971 contained clear and unmistakable 
error in granting a 30 percent rating for the gunshot wound 
of the right thigh under Diagnostic Code 5315, and that a 40 
percent rating under Diagnostic Code 5314 should have been 
assigned instead.  

The RO subsequently granted service connection for a 
lumbosacral strain claimed as sciatic neuropathy, rated as 10 
percent disabling effective from June 1992.  The Board notes 
that the veteran has a combined disability rating of 80 
percent, and has also been granted a total disability rating 
based on individual unemployabilty due to service-connected 
disabilities.

I.  Gunshot Wounds

Some of the regulations pertaining to muscle injuries 
recently were revised in June 1997.  See 62 Fed. Reg. 30235-
30240 (1997).  In particular, certain regulations which 
provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, establishes severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle or muscle group 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is a history of compound comminuted fracture and definite 
muscle or tendon damage from a missile.  

The Board also notes that 38 C.F.R. § 4.56 (1996) previously 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury is a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
are considered moderate if the wound is through and through, 
but with a relatively short track and an absence of residuals 
of debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings are similar to the revised criteria as set 
forth below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1998).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See  38 C.F.R. § 4.56 (c), (d) 
(1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There should also 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of a severe muscle 
injury: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  

The veteran testified during a hearing held in June 1992.  He 
stated that he received wounds in Vietnam when his helicopter 
was shot down, and that he was subsequently placed in a full 
body cast.  He said that as a result of his injuries he had 
to stop working as a plumber.  He reported that his legs 
would not hold him up anymore, and that the pain was 
terrible.  He said that on his right leg he had an injury to 
the vastus lateralis muscle with a lateral scar that extended 
about ten inches.  He also reported having another injury to 
the muscles in the left leg.  He stated that the injuries 
were severe in degree.  

The medical evidence pertaining to the severity of the 
veteran's gunshot wounds includes the report of a feet and 
orthopedic examination conducted in May 1994 which shows that 
the veteran had a history of having sustained gunshot wounds 
to the left anterior tibial tubercle, the left thigh, and the 
right thigh in 1970.  On examination, the veteran had a fluid 
gait.  He could crouch to 90 degrees of flexion.  The thigh 
girth was 18 and one half inches on the right and 18 and 
three quarters on the left.  There was a 9.5 inch and an 8.5 
inch scar on the right side.  There were also traction pin 
sites on the proximal right leg.  On the left side, there was 
an irregular scar over the tibial tubercle.  Range of motion 
of the right knee was from 0 to 100 degrees.  The knee was 
stable and nontender.  The left knee range of motion was from 
0 to 130.  The diagnosis was gunshot wound right and left 
thighs, and left infrapatellar region.

VA outpatient medical treatment records dated in 1994, 1995 
and 1996 show that the veteran has been treated for 
complaints related to his gunshot wounds.  For example, a VA 
outpatient treatment record dated in September 1995 shows 
that the veteran complained of right knee pain, and stated 
that the cartilage was popping.  He also complained of 
instability.  It was noted that he was status post gunshot 
wound to the femur.  He said that it hurt to bear weight and 
at full range of motion.  There had been no recent injury, 
but there had been multiple injuries while in service.  On 
examination, there was a scar in the medial portion of the 
right thigh.  There was crepitus with movement of the knee 
and the knee cap.  Extension was decreased.  The veteran 
complained of having pain with the range of motion.  Sensory 
examination was negative and reflexes were intact.  There was 
spasm in the anterior right thigh.  The assessment was right 
knee crepitus and instability.  

The report of a peripheral nerves examination conducted by 
the VA in November 1996 shows that the veteran gave a history 
of having a gunshot wound to the right lower extremity during 
a helicopter crash.  On examination, the veteran was 
described as a slender man with thin muscle bulk.  There was 
some degree of wasting of the distal part of the right 
quadriceps.  There was a scar from a gunshot wound with local 
atrophy in both the inner and outer part of the right thigh.  
His reflexes were symmetrical, and muscle tone was normal.  
The examiner did not see any obvious limitations of range of 
motion of both ankles or any other joints.  The veteran had 
no long tract signs.  The examiner stated that no particular 
nerve [pathology] could be seen; although subclinical and 
post-traumatic neuropathy of the distal popliteal nerves 
could be ruled out.  

The report of an examination of the veteran's joints 
conducted by the VA in November 1996 shows that the veteran 
gave a history of being shot in several places including the 
chest, left lower extremity around the patellar tendon, and 
the right femur.  He said that metallic fragments were still 
present in the right thigh.  On physical examination, the 
veteran was able to walk on his heels and toes without 
difficulty.  He would not allow his knee jerks to be tested.  
Ankle jerks appeared active and equal bilaterally.  Sensory 
testing of the feet revealed dullness about the lateral 
aspect of each foot.  The veteran could straighten both knees 
in a sitting position.  The right lower extremity had a well 
healed vertical scar along the medial aspect of the right 
thigh.  Lateral to the right patella there was a ten inch 
well healed scar.  Both scars were well-healed, non-tender, 
and not adherent to the underlying tissue.  However, there 
was muscle loss of the underlying quadriceps muscle.  The 
examiner graded this as 2+ muscle loss.  The right knee could 
flex to 90 degrees, and extended to 0 degrees.  There was 
atrophy of the left quadriceps.  There was no tenderness of 
the right knee.  There was also no evidence of swelling or 
joint effusion.  Stress testing revealed no evidence of 
laxity of the anterior cruciate ligament or of the medial or 
collateral ligaments.  Examination of the left knee revealed 
that just inferior to the patella there was a horizontal scar 
which measured two and a half inches.  The tibial tuberosity 
was apparently absent secondary to the gunshot wound.  Range 
of motion was from 130 degrees of flexion to 0 degrees of 
extension.  There was a marked degree of crepitation with 
full flexion and extension of the knee.  There was no 
evidence of swelling or joint effusion.  Stress testing 
revealed no evidence of laxity.  Manual muscle testing on the 
right revealed flexion of the right knee hamstring to be 3/5, 
while extension of the quadriceps was 5/5.  Each thigh 
measured 15 inches.  On examination on the left, flexion 
strength of the hamstring was 5/5, and extension of the 
quadriceps was also 5/5.  The pertinent diagnosis was status 
post and residuals of gunshot wounds to both lower 
extremities.   

X-rays of the veteran's knees taken by the VA in November 
1996 were interpreted as showing an old fracture of the right 
knee, mild bilateral degenerative joint disease of both knees 
somewhat greater on the right, and retained shrapnel around 
both knees. 

A.  Entitlement To An Increased Rating For Gunshot Wound 
Damage To Muscle Group XIV With Supracondylar Femoral 
Fracture And Retained Foreign
 Bodies, Right Leg, Currently Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.73, Diagnostic 
Code 5314, a noncompensable rating is warranted if there is 
only slight injury to Muscle Group XIV.  A 10 percent rating 
is warranted if there is a moderate injury.  A 30 percent 
rating is warranted for a moderately severe injury.  A 40 
percent rating is warranted for a severe injury.  That 
diagnostic code does not provide a rating higher than 40 
percent.   

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
Therefore, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1998).  The Board 
finds that the gunshot wound damage to muscle group XIV with 
supracondylar femoral fracture and retained foreign bodies, 
right leg, is severe in degree, but is not productive of an 
unusual or exceptional disability picture.  In this regard, 
the Board finds that there has been no showing by the veteran 
that his quadriceps injury has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized recently 
for this injury.  Although he is now unemployed, there has 
been no evidence submitted that the veteran is unemployable 
due to this particular disability alone.  The Board notes 
that the veteran has already received a total disability 
rating based on unemployability due to the combined effects 
of all of his service-connected disabilities.  With respect 
to the veteran's contention that his service-connected 
disabilities have required him to use a wheelchair, the Board 
notes that A VA medical record dated in July 1993 shows that 
a wheelchair was prescribed in connection with nonservice-
connected cervical spondylosis.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, the Board concludes that 
a disability rating higher than 40 percent for a gunshot 
wound damage to muscle group XIV with supracondylar femoral 
fracture and retained foreign bodies, right leg, is not 
warranted.

B.  Entitlement To An Increased Rating For Gunshot Wound 
Damage To Muscle Group XIV, Left Leg, Currently Rated As 10 
Percent Disabling.

As noted above, under Diagnostic Code 5314, a noncompensable 
rating is warranted if there is only slight injury to Muscle 
Group XIV.  A 10 percent rating is warranted if there is a 
moderate injury.  A 30 percent rating is warranted for a 
moderately severe injury.  A 40 percent rating is warranted 
for a severe injury.

The Board finds that the evidence summarized above 
demonstrates that the gunshot wound damage to muscle group 
XIV, left leg, is no more than moderate in degree within the 
meaning of the old rating criteria.  Neither the history of 
the injury nor the current findings are indicative of a 
moderately severe wound.  In this regard, the Board notes 
that the although the gunshot wound damage to muscle group 
XIV of the left leg was a through and through wound, it did 
not result in debridement or prolonged infection or sloughing 
off of soft parts and intermuscular cicatrization.  Service 
records do not show hospitalization for a prolonged period in 
service for this particular wound, nor does the current 
evidence show that this particular injury has resulted in 
unemployability as a result of inability to keep up with work 
requirements.  Objective findings do not include a relatively 
large entrance, or an exit scar so situated as to indicate 
the track of a missile through important muscle groups.  
There is also no evidence of moderate muscle loss, or tests 
of strength producing positive evidence of marked or 
moderately severe loss.    

Similarly, the evidence does not demonstrate  moderately 
severe disability of the muscles within the meaning of the 
new rating criteria.  Moderately severe anticipates a through 
and through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There is no history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings do not include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings also do not include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance do not demonstrate 
positive evidence of impairment.  The evidence, however, does 
not demonstrate these findings.  Accordingly, the Board 
concludes that the criteria for a rating higher than 10 
percent for gunshot wound damage to muscle group XIV, left 
leg, are not met under either the old or the new rating 
criteria.

C.  Entitlement To An Increased Rating For Gunshot Wound 
Damage To Muscle Group XI, With Cortical Fracture Of The 
Tibia And Retained Foreign
 Body, Left Leg, Currently Rated As 10 Percent Disabling.

Under Diagnostic Code 5311, a noncompensable rating is 
warranted for a slight injury to muscle group XI.  A 10 
percent rating is warranted for a moderate injury.  A 20 
percent rating is warranted for a moderately-severe injury.  
A 30 percent rating is warranted for a severe injury.

The Board finds that the gunshot wound damage to muscle group 
XI, with cortical fracture of the tibia and retained foreign 
body, left leg, is no more than moderate in degree within the 
meaning of the old regulations.  Neither the history of the 
injury nor the current findings are indicative of a 
moderately severe wound.  In this regard, the Board notes 
that it has not been demonstrated that the gunshot wound 
damage to muscle group XIV of the left leg resulted in 
debridement or prolonged infection or sloughing off of soft 
parts and intermuscular cicatrization.  Service records do 
not show that this wound caused hospitalization for a 
prolonged period in service for a wound of severe grade.  
There is also no evidence that this wound has caused 
unemployability as a result of inability to keep up with 
work.  Objective findings do not include a relatively large 
entrance, or an exit scar so situated as to indicate the 
track of a missile through important muscle groups.  There is 
also no moderate muscle loss, and tests of strength have not 
produced positive evidence of marked or moderately severe 
loss.    

Furthermore, there is no evidence to warrant a higher rating 
under the new criteria.  The evidence does not demonstrate a 
moderately severe disability of the muscles, a deep open 
penetrating wound by a small high velocity missile, or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There is no history of hospitalization for a 
prolonged period of treatment of the wound with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Objective findings 
do not include entrance and exit scars indicating a track of 
a missile through one or more muscle groups.  Objective 
findings also do not include indications on deep palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
gunshot wound damage to muscle group XI, with cortical 
fracture of the tibia and retained foreign body, left leg, 
are not met.

II.  Entitlement To An Increased Rating For Left Peroneal 
Neuropathy
 With Hypesthesia Of The Dorsum Of The Foot, Currently
 Rated As 10 Percent Disabling.

Under Diagnostic Code 8521, a 10 percent rating is warranted 
if there is mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 20 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent rating is warranted if there is severe incomplete 
paralysis.  A 40 percent rating is warranted if there is 
complete paralysis; with foot drop and slight droop of the 
first phalanges of all toes, inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of proximal phalanges of 
the toes; loss of abduction of foot, adduction weakened; and 
anesthesia covering the entire dorsum of the foot and toes.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at the most, the moderate 
degree.  

The veteran was afforded a neurology evaluation examination 
by the VA in December 1990.  The report shows that physical 
examination revealed that the veteran was not able to squat 
and stand up again, and that walking on heels and toes was 
less than satisfactory.  However, the only diagnosis was 
possible cervical radiculopathy.  

The veteran testified during a hearing held in June 1992 that 
he had complete neuropathy of the peroneal nerve, and that he 
had no feeling in the top of his foot.  He said that if he 
walked in cold weather he got a sharp pain in his tibia and 
his foot would not function.  He said that this could occur 
while he was in the middle of an intersection, and that he 
would have to hobble the rest of the way across the street.

A VA electrodiagnostic consultation report dated in April 
1994 shows that the veteran complained of having episodic 
left foot drop in cold weather which had been increasing in 
frequency, plus a sharp pain along the outside of the tibia 
and ankle.  He said that the foot drop resolved with rest and 
massage.  He also complained of having a right foot drop for 
one month which had resolved.  He also reported right 
sciatica radiating to the heel.  On examination, deep tendon 
reflexes in the lower extremities were 2+.  Plantars were 
down-going bilaterally.  "MMT" in both lower extremities 
was 5/5.  Sensation had a patchy inconsistent decrease to 
pinprick.  Nerve conduction study results were shown, but the 
record does not contain an interpretation of the results.  
Another VA record also dated in April 1994 shows that the 
result were interpreted as showing left peroneal neuropathy, 
left sensory neuropathy, and polyradiculopathy left L4, L5, 
and S1.  

A May 1994 VA feet and orthopedic examination report shows 
that the veteran's gait was fluid.  Deep tendon reflexes were 
okay.  The diagnosis was status post gunshot wounds 
right/left thighs and left infrapatellar region.  

A VA medical treatment record dated in June 1994 shows that 
the veteran complained of having a sensation like someone was 
tickling him with a feather on his legs.  This reportedly 
occurred at night when he was tired.  He also said that his 
legs felt jumpy.  On examination, there was lower extremity 
weakness secondary to gunshot wounds.  The impression was 
restless leg syndromes.  Medication was prescribed.  

The report of a neurology examination conducted by the VA in 
March 1995 shows that the veteran complained of sciatic pain 
in the right leg.  He walked with a cane and had a knee pad.  
He could walk on his heels and toes and could perform tandem 
walking, but had difficulty squatting and then returning to a 
standing position.  He did not allow examination of knee 
jerks because of discomfort.  There was decreased perception 
in both lateral legs, but he had fairly good muscle power for 
dorsiflexion and plantar flexion of the feet and toes.  Ankle 
jerks were present bilaterally and were 2+.  The examiner 
stated that he doubted sciatica, but had ordered additional 
testing for further evaluation.

The report of a peripheral nerves examination conducted by 
the VA in September 1995 shows that on examination the 
veteran continued to be able to walk on his heels and toes.  
The examiner could not detect any foot drop, and straight leg 
raising was negative.  Sensory perception was diminished in 
the left leg.  The examiner stated that lumbar radiculopathy 
could explain the symptomatology in both lower extremities, 
but that he could not exclude the possibility of it being 
related to the injuries sustained during his service.  

A June 1995 VA report shows that an EMG was interpreted as 
showing "very mild axonal degeneration sensory predominant 
neuropathy."  

The report of a peripheral nerves examination conducted by 
the VA in July 1996 shows that examination revealed that the 
veteran had a history of a gunshot wound injury, and a prior 
electrodiagnostic study had shown very mild axonal 
neuropathy.  On examination, the veteran walked with a slight 
limp.  Romberg test was negative.  There was some distal 
sensory loss.  Plantars were down-going.  Reflexes were 
symmetrical and normal.  Coordination was normal, and the 
veteran's general mobility was unremarkable.  There was no 
tremor or involuntary movement.  The clinical assessment was 
mild peripheral neuropathy, relationship with Agent Orange is 
hard to exclude.  

The report of a peripheral nerves examination conducted by 
the VA in November 1996 shows that physical examination 
revealed that the veteran's reflexes were symmetrical and 
muscle tone was normal.  The examiner concluded that no 
obvious particular nerve (pathology) could be seen, although 
subclinical neuropathy and post-traumatic neuropathy of the 
distal popliteal nerve could be ruled out.  

The report of an examination of the veteran's joints 
conducted by the VA in November 1996 shows that on 
examination the veteran was able to walk on his heels and 
toes without difficulty.  Ankle jerks were active and equal 
bilaterally.  Sensory testing of the foot revealed dullness 
elicited about the lateral aspect of each foot. 

A VA examination report addendum which is undated shows that 
the examiner stated that the veteran was able to walk on his 
heels and toes without difficulty, and that this indicated to 
the examiner that the veteran had no significant disturbances 
of the feet or lower extremities.  

After considering all of the pertinent evidence, the Board 
finds that the left peroneal neuropathy with hypesthesia of 
the dorsum of the foot is not productive of more than mild 
incomplete paralysis.  The Board notes that the veteran's 
testimony of having complete neuropathy is contradicted by 
the objective examination findings which show little peroneal 
nerve impairment.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
left peroneal neuropathy with hypesthesia of the dorsum of 
the foot are not met.

III.  Entitlement To An Increased Rating For A Lumbosacral 
Strain,
 Currently Rated As 10 Percent Disabling.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under Diagnostic Code 5295, a noncompensable rating is 
warranted for a lumbosacral strain where there are only 
slight subjective symptoms.  A 10 percent rating is warranted 
where there is characteristic pain on motion.  A 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating is warranted if 
the disorder is severe, with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the current severity of the 
veteran's service-connected back disorder includes a May 1994 
orthopedic examination report which shows that the veteran 
gave a history of being involved in three helicopter crashes, 
and reported complaints pertaining to the neck, lower back 
and knees.  On examination, he had no deformity or spasm.  
All motor systems were 5/5.  Deep tendon reflexes were okay.  
His pelvis was level, and he was able to touch his toes.  
Rotation was to 70 degrees, bilateral lateral flexion was to 
30 degrees, and extension was to 20 degrees.  The examiner 
stated that he doubted a connection between the veteran's 
gunshot wounds and his low back complaints, and stated that 
the contribution of helicopter crashes was not clear at the 
time of the examination.  

The report of a neurology examination conducted by the VA in 
March 1995 shows that the veteran's complaints included that 
of having sciatic pain down the right leg to the heel.  On 
examination, it was noted that he walked with a cane and had 
a knee pad.  He could walk on the toes and heels and perform 
tandem walking, but had difficulty with squatting or 
standing.  He did not allow testing of the knee jerk due to 
discomfort.  There was wasting of the right quadriceps 
muscles and a scar from prior injury.  He had decreased 
perception in both lateral legs, but fairly good muscle power 
for dorsiflexion and plantar flexion of the feet and toes.  
Straight leg raising was negative.  Ankle jerks were present 
bilaterally at 2+.  The examiner stated that he doubted 
sciatica, but had requested a CAT scan, an x-ray of the 
lumbosacral spine, an EMG, and nerve conduction studies.  

The report of a peripheral nerves examination conducted by 
the VA in September 1995 shows that the veteran was seen 
again by the same VA examiner who had previously examined 
him.  The examiner stated that an EMG and nerve conduction 
study had been performed and was compatible with right and 
left L5 radiculopathy and, to a lesser degree, L4 
radiculopathy.  On examination, the veteran continued to be 
able to walk on heels and toes.  The examiner could not 
detect any foot drop, and straight leg raising was negative.  
There was wasting of the right quadriceps, as indicated 
before, and the sensory perception was diminished in the left 
keg.  The examiner stated that certainly lumbar radiculopathy 
could explain the symptomatology in the lower extremities, 
and he could not exclude the possibility of it being related 
to injuries sustained in service.

A June 1995 VA EMG report shows that the veteran reported 
having pain which radiated into the back of his leg.  The 
study was interpreted as showing bilateral right and left L5 
radiculopathy and milder left L4 radiculopathy.  The 
conclusion was that there was some very mild axonal 
degeneration sensory predominant neuropathy.  

The report of a peripheral nerves examination conducted by 
the VA in July 1996 shows that on examination of the lower 
extremities, the veteran had some degree of wasting of the 
distal part of his right quadriceps along with the gunshot 
wound scar, but his reflexes were symmetrical and muscle tone 
was normal.  The clinical assessment was that no particular 
nerve [pathology] could be seen, and that subclinical 
neuropathy and post-traumatic neuropathy of the distal 
popliteal nerve could be ruled out.  

The report of an examination of the veteran's joints 
conducted by the VA in November 1996 shows that the veteran 
gave a history of having low back pain since his helicopter 
was shot down in service and crashed.  He said that he had 
worked as a plumber after service, but had to limit his work 
to three days per week due to musculoskeletal pain.  He said 
that his low back pain radiated down his right lower 
extremity.  He had no bowel or bladder complaints.  

On examination, he was able to walk on his heels and toes 
without difficulty.  The range of motion in the lumbar spine 
was flexion at the waist to 110 degrees, extension to 30 
degrees, lateral bending to the right and the left was to 45 
degrees, and rotation to the right and left was to 60 
degrees.  The veteran would not allow his knee jerks to be 
tested.  Ankle jerks were active and equal bilaterally.  
Sensory testing of the feet revealed dullness about the 
lateral aspect of each foot.  The pertinent diagnosis was 
chronic strain, lumbosacral spine.  An x-ray of the veteran's 
lumbar spine taken by the VA in November 1996 was interpreted 
as showing compression fractures of the superior cortical 
plates of L1 and 2 which were not previously present.  

The Board finds that the manifestations of the service-
connected low back disorder most closely approximate the 
criteria for the currently assigned 10 percent disability 
rating under Diagnostic Code 5295.  Based on the foregoing 
evidence, the Board finds that the veteran's back disorder is 
manifested by characteristic pain on motion, but is not 
productive of muscle spasms on extreme forward bending, or 
unilateral loss of lateral motion in a standing position.  
The Board also notes that complaints of more than mild pain 
are not supported by adequate pathology.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent for a lumbar strain under Diagnostic 
Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than slight limitation of motion of the spine.  
Therefore, a higher rating based on limitation of motion 
under Diagnostic Code 5292 is not warranted.

Similarly, the Board finds that the disorder is not 
productive of more than mild intervertebral disc syndrome, 
therefore, there is no involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rate intervertebral disc syndrome.  
The VA examinations have consistently demonstrated that the 
veteran has few if any significant neurological findings.  
The Board also notes that the evidence does not reflect the 
existence of lower extremity neurological deficits such as 
foot drop which might warrant a separate compensable rating.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  

The Board further finds that the 10 percent rating adequately 
reflects all impairment attributable to functional impairment 
from pain, weakness, and fatigability, as there currently is 
no objective evidence (i.e., "adequate pathology") 
supporting the veteran's subjective complaints so as to 
provide a basis for assigning an increased rating pursuant to 
38 C.F.R. § 4.40.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for a 
low back strain are not met.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level.  



IV.  Entitlement To Automobile Or Other Conveyance
 And Adaptive Equipment.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 
§ 3902  (including all State, local, and other taxes where 
such are applicable and included in the purchase price) and 
of basic entitlement to necessary adaptive equipment will be 
made where the claimant meets the requirements of paragraphs 
(a), (b) and (c) of this section.

(a)	Service. The claimant must have had active military, 
naval or air service.
(b)	Disability. 
(1)	One of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military, naval or air service; 
(i)	Loss or permanent loss of use of one or both feet; 
(ii)	Loss or permanent loss of use of one or both hands; 
    (iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. 
(iv)	For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above.  The evidence reflects that 
the veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

The disorders also have not resulted in ankylosis of one or 
both knees or one or both hips.  Accordingly, the Board 
concludes that the criteria for entitlement to automobile or 
other conveyance and adaptive equipment are not met.


ORDER

1.  An increased rating for gunshot wound damage to muscle 
group XIV with supracondylar femoral fracture and retained 
foreign bodies, right leg, currently rated as 40 percent 
disabling, is denied.

2.  An increased rating for gunshot wound damage to muscle 
group XIV, left leg, currently rated as 10 percent disabling, 
is denied.

3.  An increased rating for gunshot wound damage to muscle 
group XI, with cortical fracture of the tibia and retained 
foreign body, left leg, currently rated as 10 percent 
disabling, is denied.

4.  An increased rating for left peroneal neuropathy with 
hypesthesia of the dorsum of the foot, currently rated as 10 
percent disabling, is denied.

5.  An increased rating for a lumbosacral strain, currently 
rated as 10 percent disabling, is denied.

6.  Entitlement to automobile or other conveyance and 
adaptive equipment is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 


- 28 -


